Citation Nr: 0122072
Decision Date: 09/05/01	Archive Date: 12/03/01

DOCKET NO. 99-04 864               DATE SEP 05, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to service connection for prostate cancer, including as
a result of exposure to an herbicide agent.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1953 to February
1957, from May 1957 to May 1961, and from October 1962 to November
1962, as well as on numerous periods of active duty for training
between 1970 and 1982, when he was released from Reserve duty.

This matter came before the Board of Veterans' Appeals (BVA or
Board) in June 2001. A June 12, 2001 Board Decision granted an
appeal for service connection for prostate cancer on a presumptive
basis as due to exposure to an herbicide agent. For reasons set
forth below, the June 12, 2001 Board Decision is hereby vacated. A
decision granting an appeal for service connection for prostate
cancer on a direct basis shall be issued in its place.

VACATUR

On June 12, 2001, the Board issued a Decision granting an appeal
for service connection for prostate cancer as a presumptive disease
under 38 C.F.R. 3.307 (2000), which states that a chronic,
tropical, prisoner of war related disease, or a disease associated
with exposure to certain herbicide agents will be considered to
have been incurred in service under the circumstances outlined in
the Code of Federal Regulations even though there is no evidence of
such disease during the period of service. In order for this
presumption to be invoked, however, the veteran must have served in
Vietnam, as required by the provisions of 38 C.F.R.
3.307(a)(6)(iii) (2000), as opposed to simply serving during the
Vietnam Conflict.

In this case, the veteran did not have active service in the
Republic of Vietnam. His active duty for training service during
the Vietnam era was at Rickenbacker Air Force Base. Thus, even
though the Board concedes that the veteran was exposed to herbicide
agents used during the Vietnam Conflict, and even though the
veteran has a presumptive disease of prostate cancer, because he
did not have active service in

- 2 -

the Republic of Vietnam, he is not entitled to the presumptive
provisions of 38 C.F.R. 3.307 based on exposure to herbicide
agents. The Board is bound by VA regulations. See 38 U.S.C.A.
7104(c) (West 2000).

Accordingly, the Board acknowledges that its June 2001 Decision was
based on legal error and must be vacated in order for the Board to
rectify said error. For this reason, the Board finds that its June
2001 Decision is flawed and is hereby vacated. Further, the Board
shall issue a new Decision this date allowing an appeal for service
connection for prostate cancer on the basis of direct service
connection.

JEFFREY D. PARKER
Acting Member, Board of Veterans' Appeals

3 -



